 Case 1:19-mj-00006-PK Document 1 Filed 01/03/19 Page 1 of 22 PageID #: 1




AB:JPM


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

                                        -X


UNITED STATES OF AMERICA
                                                  AFFIDAVIT IN SUPPORT OF
        - against -                               REMOVAL TO THE
                                                  DISTRICT OF COLUMBIA
BENG SUN KOH,
                                                 (Fed. R. Crim. P. 5)
                         Defendant.
                                                  No. 19-MJ-006
                                       X


EASTERN DISTRICT OF NEW YORK,SS:

              ZACHARY HATCHER,being duly sworn, deposes and states that he is a

Special Agent with the United States Department of Defense, Defense Criminal

Investigation Service("DCIS"), duly appointed according to law and acting as such.

              Upon information and belief, on or about January 2, 2019, a warrant for the

arrest of the defendant BENG SUN KOH,was issued by the United States District Court for

the District of Columbia,in connection with an indictment charging the defendant with

conspiracy to unlawfully export U.S.-origin goods to Iran and to defraud the United States,

in violation of Title 18, United States Code, Section 371, Title 50, United States Code,

Section 1705, and pertinent regulations.
 Case 1:19-mj-00006-PK Document 1 Filed 01/03/19 Page 2 of 22 PageID #: 2




               The source of your deponent's information and the grounds for his belief are

as follows:'

               1.     On or about January 2,2019,the defendant BENG SUN KOH was

charged by indictment in the United States District Court for the District of Columbia with

conspiracy to unlawfully export U.S.-origin goods to Iran and to defraud the United States,

in violation of Title 18, United States Code, Section 371, Title 50, United States Code,

Section 1705, and pertinent regulations. An arrest warrant for KOH was issued, a true and

correct copy of which is attached hereto as Exhibit A.

               2.     On January 2,2019, the defendant BENG SUN KOH arrived at John

F. Kennedy International Airport in Queens, New York, aboard an international flight.

Upon his arrival, the defendant was stopped for questioning by a U.S. Customs and Border

Protection("CBP")officer who identified the defendant based on a photograph of the

individual who was wanted in the District of Columbia. The defendant presented a

Singaporean passport to the CBP officer with the name "Michael Koh Beng Sun."

               3.     A CBP officer directed the defendant BENG SUN KOH to the

secondary screening area where the defendant was interviewed by law enforcement officers.

During that interview, the defendant identified himself as "Beng Sun Koh" and indicated he

also used the name "Michael."

               4.     I have compared a photograph of the individual wanted in the District

of Columbia, based on that person's visa application to the United States, with the likeness



       '       Because the purpose of this affidavit is to set forth only those facts necessary
to establish probable cause for removal,I have not described all the relevant facts and
circumstances of which I am aware.
 Case 1:19-mj-00006-PK Document 1 Filed 01/03/19 Page 3 of 22 PageID #: 3




ofthe defendant and confirmed it is the same individual. During a baggage inspection by

CBP,law enforcement officers also found documents pertaining to the same visa application

in the defendant's luggage.

              WHEREFORE,your deponent respectfully requests that the defendant BENG

SUN KOH be removed to the District of Columbia so that he may be dealt with according to

law.




                                         ZACmRY HATCHER
                                         S^ial Agent
                                         DCIS


Sworn to before me this
3^*^ day of January,2019

            /s/ PK
  IE HONORABLE PEGGY KUO
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
Case 1:19-mj-00006-PK Document 1 Filed 01/03/19 Page 4 of 22 PageID #: 4




                          EXHIBIT A
           Case 1:19-mj-00006-PK Document 1 Filed 01/03/19 Page 5 of 22 PageID #: 5



 AO 442 (Rev.01/09) Arrest Warrant



                                        United States District Court
                                                                 for the

                                                          District ofColumbia


                    United States of America
                                 V.
                                                                           Case: 1:19-cr-00002
                       BENG SUN KOH                                        Assigned To : Judge Rudolph Contreras
                           Also known as,                                  Assign. Date: 01/02/2019
                           MICHEALKOH                                      Description: INDICTMENT(B)
                            Defendant


                                                     ARREST WARRANT

To:       Any authorized law enforcement officer


         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)       BENG SUN KOH.also known as Micheal Koh                                                            ,
who is accused ofan offense or violation based on the following document filed with the court:

fif Indictment           □ Superseding Indictment         G Information        G Superseding Information            G Complaint
G Probation Violation Petition             G Supervised Release Violation Petition      G Violation Notice          G Order of the Court

This offense is briefly described as follows:

  50 U.S.C. §1705 (International Emergency Economic Powers Act);
  31 C.F.R Part 560 (Iranian Transactions and Sanctions Regulations);
  18 U.S.C. 371 (Conspiracy)




Date:    01/02/2019
                                                                                         Issuing officer'ssi^ture

City and state:       Washington, D.C.                                     United States Magistrate Judge Deborah A Robinson
                                                                                           Printed name and title



                                                                Return

          This warrant was received on (date)                         , and the person was arrested on (date)
at (city andstat^^ District and Bankruptcy Com to
                      for Oie District of Columbia
Date:                     A TRUE COPY
                       yiptELA D. C^SAR                                                 Arresting officer's signature

               Bv
                                 Depu                                                      Printed name and title
    Case 1:19-mj-00006-PK Document 1 Filed 01/03/19 Page 6 of 22 PageID #: 6




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA



                                   Holding a Criminal Term
                               Grand Jury Sworn in on July 9,2018


   UNITED STATES OF AMERICA                           CRIMINAL NO.


                                                      Grand Jury Original
                 V.

                                                      VIOLATIONS:


                                                      18U.S.C.§371
   BENGSUNKOH,                                        (Conspiracy)
         Also known as
         MICHEALKOH,                                  50U.S.C.§1705
                                                      (International Emergency Economic
   Defendant                                           Powers Act)

                                                      31 C.F.R.Part 560
                                                      (Iranian Transactions and Sanctions
Case: 1:19-cr-00002                                   Regulations)
Assigned To : Judge Rudolph Contreras
Assign. Date: 01/02/2019                              FORFEITURE:
Description: INDICTMENT(B)                            18 U.S.C.§ 981(a)(1)(c)
                                                      28 U.S.C.§ 2461(c)

                                                      (Criminal Forfeiture)



                                        INDICTMENT


         The Grand Jury charges that:

                                            COUNT ONE


                  (Conspiracy to Unlawfully Export U.S.-Origin Goods to Iran
                               and to Defraud the United States)

          At all times material to this Indictment:
                                                              U.s Dismct Md Bankruptcy Courts
                                                                  for Ae District of ColumWa
                                                                       A TRUE COPY.
                                                                     ANOK-A D. GAESAR.
Case 1:19-mj-00006-PK Document 1 Filed 01/03/19 Page 7 of 22 PageID #: 7




                    The Defendant and Other Individuals and Entities

             1. Defendant BENG SUN KOH, also known as MICHEAL KOH (hereinafter,

"KOIf*), was a citizen of Singapore. KOH owned multipie businesses, including KOH

COMPANY 1, located in Ho Chi Minh City, Vietnam, and KOH COMPANY 2, located in

Singapore.

          2. PERSON 1 was an Iranian National. PERSON 1 owned COMPANY 3 located in

Tehran,Iran.

          3. PERSON 2 was the managing director ofCOMPANY 5.

          4. PERSON 3 was an employee ofCOMPANY 5.

          5. PERSON 4 was an Iranian national. PERSON 4 used email addresses associated

with COMPANY 10, an Iranian laboratory equipment supplier, and COMPANY 11, an Iranian

importer oflaboratory equipment

          6. KOH COMPANY 1 was located in Ho Chi Minh City, Vietnam, and owned by

KOH.


          7. KOH COMPANY 2 was located in Singapore and owned by KOH.

          8. COMPANY 3,located in Tehran,Iran, was owned by PERSON 1.

          9. COMPANY 4 was a U.S. manufacturing company with headquarters in

Massachusetts.                                    '


          10. COMPANY 5 was an authorized distributor for COMPANY 4 products located in

Hanoi, Vietnam.

          11. COMPANY 6 was a trading and freight forwarding company located in Dubai,

United Arab Emirates.
Case 1:19-mj-00006-PK Document 1 Filed 01/03/19 Page 8 of 22 PageID #: 8
                                           1.


                                          /




           12. COMPANY 7 was a trading company located in Dubai, United Arab Emirates.

           13. COMPANY 8 was a trading company located in Dubai, United Arab Emirates.

           14. COMPANY 9 was an Iranian distribution company located in Tehran,Iran.

           15. COMPANY 10 was an Iranian laboratory equipment supplier at which PERSON 4

worked.


           16. COMPANY II was an Iranian importer of laboratory equipment at which

PERSON 4 worked.

           17. COMPANY 12 was a company located in Hanoi, Vietnam.

           18. COMPANY 13 was a freight forwarder in Singapore.

           19. COMPANY 14 was a company that acquired part ofthe COMPANY 4 product line

that includes the U.S.-origin Electron Capture Detectors("ECDs")described below.

           20. COMPANY 15 was a freight forwarding company woridng on behalf of

COMPANY 4.

           21.Beginning at least in or around January 2014, and continuing through the date of

this Indictment,defendant KOH conspired with persons known and unknown to the Grand Jury to

procure U.S.-origin products and export those products from the United States to Iran, through

Singapore and the United Arab Emirates.

                  The International Emergency Economic Powers Act and
                           the Iranian Transactions Regulations

           22. The International Emergency Economic Powers Act ("lEEPA"), 50 U.S.C. §§

1701-1706, authorized the President of the United States (**the President**) to impose economic

sanctions on a foreign country in response to an unusual or extraordinary threat to the national

security,foreign policy, or economy ofthe United States when the President declared a national

                                                3
Case 1:19-mj-00006-PK Document 1 Filed 01/03/19 Page 9 of 22 PageID #: 9




emergency with respect to that threat. Pursuant to the authority under the lEEPA,the President

and the executive branch have issued orders and regulations governing and prohibiting certain

transactions with Iran by U.S. persons or involving U.S.-origin goods.

           23. Beginning with Executive Order No. 12170, issued on November 14, 1979, the

President has found that '"the situation in Iran constitutes an unusual and extraordinary threat to

the national security, foreign policy and economy of the United States and declare[d] a national

emergency to deal with that threat"

           24. On May 6, 1995, the President issued Executive Order No. 12959, adopting and

continuing Executive Order No. 12170 (collectively, the "Executive Orders"), and prohibiting,

among other things,the exportation,reexportation,sale,or supply, directly or indirectly,to Iran of

any goods, technology, or services from the United States or by a United States person. The

Executive Orders authorized the United States Secretaiy ofthe Treasury to promulgate rules and

regulations necessary to carry out the Executive Orders. Pursuant to this authority,the Secretary

of the Treasury promulgated the Iranian Transactions Regulations, subsequently reissued and

renamed the Iranian Transactions and Sanctions Regulations, ("ITSR"), implementing the

sanctions imposed by the Executive Orders.

           25. The ITSR generally prohibited any person from exporting or causing to be exported

from the United States any goods or technology widiout having first obtained a validated export

license from the United States Department of the Treasury, Office of Foreign Assets Control

("OFAC"), which was located in the District of Columbia. The ITSR were in effect at all times

relevant to this Indictment The ITSR imposed,among others,the following prohibitions:

               Section 560.203 - Prohibition of any Transaction to Evade or Avoid the
               Embargo and any Attempt to Violate the Embargo:
Case 1:19-mj-00006-PK Document 1 Filed 01/03/19 Page 10 of 22 PageID #: 10




               Any transaction by any United States person or within the United States that
               evades or avoids, or has the purpose ofevading or avoiding, or attempts to
               violate, any ofdie prohibitions contained in this part is hereby prohibited.

               Section 560.204 - Prohibition of any Sale or Supply of any Goods,
               Technology, Services to Iran or the Iranian Government:

              Except as otherwise authorized [by a license issued by OFAC], the
              exportation, reexportation, sale, or supply, directly or indirectly, from the
              United States,or by a United States person^ wherever located,ofany goods,
              technology, or services to Iran or the Government of Iran is prohibited,
              including the exportation,... sale, or supply of any goods, technology, or
              services to a person in a third country undertaken with knowledge or reason
              to know that:

              (a) Such goods, technology, or services are intended specifically for
                  supply... directly or indirectly, to Iran or the Government ofIran..

              Section 560.205-Prohibited reexportation ofgoods,technology or services
              to Iran or the Government of Ii^ by persons other than United States
              persons;


              Except as otherwise authorized pursuant to this part... the reexportation
              from a third country, directly or indirectly, by a person other than a United
              States person is prohibited if:

              (1)Undertaken with knowledge or reason to know that the reexportation is
              intended specifically for Iran or the Government ofIran; and

              (2) The exportation ofsuch goods,technology,or services fixjm the United
              States to Iran was subject to export license application requirements under
              any United States regulations in effect on May 6,1995,or thereafter is made
              subject to such requirements imposed independently ofthis part

                                Export and Shipping Records


           26.Pursuant to United States law and regulation, exporters and shippers or freight

forwarders were required to file certain forms and declarations concerning exports of goods and

technology from the United States. Typically, those filings were filed electronically through the

Automated Export System ("AES'*) administered by the Department of Homeland Security,
                                                5
Case 1:19-mj-00006-PK Document 1 Filed 01/03/19 Page 11 of 22 PageID #: 11




 Customs and Border Protection, wiiich was headquartered in the District ofColumbia. Electronic

 Export Information ('^EEF') was officially submitted to the Census Bureau, a Department of

 Commerce agency,through the AES.

            27.        An essential and material part of EEI was information concerning the

 ultimate consignee(commonly known as the "end user*') and the country of ultimate destination

 ofthe export In many cases,the identity and location ofthe ultimate consignee determined:(a)

 whether the goods may be exported without any specific authorization from the United States

 Government;(b)whether the goods may be exported with specific authorization in the form of a

 license from the United States Department of Commerce,the United States Department of State,

 or the United States Department of the Treasury; or(c) whether the goods may not be exported

 from the United States.

            28. EEI was equivalent to a statement to the United States Government that the

 transaction occurred as described. EEI was used by the United States Bureau of the Census to

 collect trade statistics and by the United States Department of Commerce,Bureau ofIndustry and

 Security, vdiich was located in the District of Columbia,for export control purposes.

                                    A. THE CONSPIRACY


            29. Beginning at least in or about at least in or about January 2014, and continuing

 through the date of this Indictment, defendant KOH did willfully combine, conspire, and agree

 with others known and unknown to the Grand Jury, to:(a)commit an offense against the United

 States, that is, to export and cause the exportation of goods from the United States to Iran in

 violation ofthe prohibitions imposed upon that country by the United States Government,without

 having first obtained the required licenses from OFAC, located in the District of Columbia, in
Case 1:19-mj-00006-PK Document 1 Filed 01/03/19 Page 12 of 22 PageID #: 12




 violation ofTitle 50,United States Code,Section 1705,and Title 31,Code ofFederal Regulations,

 Parts 560.203, 560.204 and 560.205 (ITSR); and (b) defraud the United States Government by

 interfering with and obstructing a lawful government function,that is,the enforcementoflaws and

 regulations prohibiting the export or supply ofgoods from the United States to Iran without having

 first obtained the required licenses from OFAC,by deceit, craft, trickery, and dishonest means,in

 violation ofTitle 18-, United States Code,Section 371.

            30.KOH had an ongoing business relationship with PERSON 1,^o KOH knew was

an Iranian national,and who was associated with COMPANY 3,a company in Tehran,Iran. This

relationship produced at least one million USD in transactions between KOH and PERSON 1 from

in or about 2011 to in or about 2013. Beginning in at least January 2014,PERSON 1 would

supply KOH with orders for various products, including U.S.-origin goods manufactured by

COMPANY 4. COMPANY 4 maintained an authorized reseller, COMPANY 5, in Vietnam.

KOH would arrange widi COMPANY 5 to have COMPANY 4's products shipped to Singapore.

KOH would attempt to hide the true location and nature ofthe end users,stating that the end users

were in Vietnam, when in fact the goods were to go to Singapore and on to the United Arab

Emirates, and then transshipped for PERSON 1 to Iran. KOH would solicit the assistance of

other conspirators to provide answers on end use certificates that would pass muster with
COMPANY 4,knowing that the products were destined for another location.

            31. The conduct alleged in this Count occurred within the District of Columbia and

elsewhere and is therefore within the venue ofthe United States District Court for the District of

Columbia pursuant to Title 18,United States Code,Sections 3237(a)and 3238.
Case 1:19-mj-00006-PK Document 1 Filed 01/03/19 Page 13 of 22 PageID #: 13




                            B. OBJECTS OF THE CONSPIRACY


            32. The objects ofthe conspiracy were:

                  A.    to acquire U.S.-origin goods from the United States in order to supply these

 goods to entities and end users in Iran;

                  B.    to conceal from United States companies and the United States Government

 that the U.S.-origin goods were destined for Iranian end users;

                  C.    to make a financial profit for defendant and other conspirators;

                  D.    to evade the regulations,prohibitions,and licensing requirements oflEEPA

 andthelTSR.

                       C. MANNER AND MEANS OF THE CONSPIRACY

            33.         The manner and means by which defendant and other conspirators sought

 to accomplish the objects of the conspiracy included, among others, the following manner and

 means:



                  A.    Defendant and other conspirators planned and acted outside the United

 States to acquire U.S.-origin goods.

                  B.    Defendant and other conspirators used e-mail to communicate with one

 another and with other individuals, including individuals located in the United States, Vietnam,

 Singapore, United Arab Emirates, and Iran.

                  C.    Defendant and other conspirators solicited purchase orders for U.S.-origin
 goods from companies in the United States for ultimate shipment to Iran.

                  D.    Defendant and other conspirators used informal money exchanges and other

third parties to change Iranian currency to United States currency, in order to arrange for payment


                                                 8
Case 1:19-mj-00006-PK Document 1 Filed 01/03/19 Page 14 of 22 PageID #: 14




 ofthe U.S.-origin goods.

               E.        Defendant and other conspirators intentionally concealed from a company

 located in the United States,COMPANY 4,and the subsequent acquirer ofCOMPANY 4*s ECDs,

 COMPANY 14,the true nature ofthe ultimate end use and the true identities ofthe ultimate end

 users ofthe U.S.-origin goods, by providing false and misleading information about the ultimate

end use and end users.

               F.        Defendant and other conspirators intentionally caused to be submitted false

EEI to the United States Government, concealing from the United States Government the true

nature of the ultimate end use and the true identities of the ultimate end users ofthe U.S.-origin

goods.

               G.        Defendant and other conspirators caused shipments of U.S.-origin goods to

be made from the United States to Singapore and to the United Arab Emirates, for subsequent

transshipment to Iran.

               H.        Defendant and other conspirators caused the U.S.-origin goods to be

exported from the United States to individuals and entities located in Iran through Singapore and

the United Arab Emirates without obtaining a license from OFAC, located in the District of

Columbia.


                                       D. OVERT ACTS

            34.In furtherance of the above-described conspiracy, and in order to carry out the

object thereof, defendant and others known and unknown to the Grand Jury committed or caused

to be committed, in the District of Columbia and elsewhere, at least one of the following overt

acts, among others:
Case 1:19-mj-00006-PK Document 1 Filed 01/03/19 Page 15 of 22 PageID #: 15




                  The Unlawful Export ofFive Gas Chromatographv Systems

            35. On or about January 13,2014,PERSON 1 sent KOH an order from COMPANY

 3 in Iran for the purchase of five gas chromatography systems manufactured by COMPANY 4 in

 the United States (hereinafter,the"GC systems").

            36. On or about January 14,2014,KOH sent an email to PERSON 2 at COMPANY 5,

 requesting a best price quote for five GC systems to be sent to KOH COMPANY 2 in Singapore.

            37. On or about January 20,2014,KOH forwarded to PERSON 1 an invoice for five

 GC systems in the amount of $88,825 that KOH had modified firom the quote received fit)m

 PERSON 2 at COMPANY 5. The invoice identified KOH COMPANY 2 in Singapore as the

 purported seller and COMPANY 6 in the United Arab Emirates as the buyer. The email included

 a request for a deposit

            38. On or about March 17,2014,PERSON 1 emailed documentation to KOH reflecting

 that PERSON 1 had used an intermediary to send $70,002 in United States currency to KOH

 COMPANY 2's bank account

            39. On or about March 17,2014, KOH sent PERSON 2 of COMPANY 5 a purchase

 order for the five GC systems. The purchase order was from KOH COMPANY 2.

            40. On or about March 18,2014,in response to a request by PERSON 3 ofCOMPANY

 5 that KOH complete an end use certificate, KOH sent PERSON 3 an end use certificate falsely

 stating that the end user of the five GC systems was KOH COMPANY 1 in Ho Chi Minh City,

 Vietnam. No specific end use of the five GC systems was listed. The end use certificate also

 falsely certified that the goods would not be reexported, directly or indirectly, in contravention to

 applicable(re-)export laws and regulations. The certificate was signed by an employee ofKOH


                                                  10
Case 1:19-mj-00006-PK Document 1 Filed 01/03/19 Page 16 of 22 PageID #: 16




 COMPANY 1.


            41. On or about March 18, 2014, after PERSON 3 of COMPANY 5 told KOH that

 KOH needed to also include the specific end use ofthe five GC systems,KOH emailed PERSON

 1 asking what the end use for the five GC systems was, even though KOH had represented that

 KOH COMPANY 1 was the end user. KOH advised PERSON 1 that KOH needed to provide

 that information to COMPANY 4.

            42. On or about March 20,2014,PERSON 1 emailed KOH several possible end uses

 for the five GC systems.

            43. On or about May 7, 2014, KOH told PERSON 1 that COMPANY 4's five GC

 systems would be ready for shipment and requested that PERSON 1 make payment

            44. On or about May 21,2014, after PERSON 3 ofCOMPANY 5 emailed KOH that

 additional information needed to be supplied to COMPANY 4 for the five GC systems, KOH

 emailed PERSON 3 of COMPANY 5, stating that KOH's alleged government buyer would not

 provide its name for the end use certificate, and falsely claimed that the installation ofthe five GC

 Systems was in Vietnam and that KOH COMPANY 1 would be the end user.

            45. On or about June 25,2014,KOH caused COMPANY 15 to file an EEI Detail Sheet

 with the United States Department of Commerce that indicated that the five GC Systems had left
 the United States with an intermediate consignee of KOH COMPANY 2, in Singapore, and,
 pursuant to information provided by KOH,felsely listed the Ultimate Consignee as COMPANY
 12,in Hanoi, Vietnam.

            46. On or about June 27, 2014, KOH directed PERSON 3 of COMPANY 5 to have

 COMPANY 4 deliver the five GC Systems to COMPAhTY 13 in Singapore.

                                                  11
Case 1:19-mj-00006-PK Document 1 Filed 01/03/19 Page 17 of 22 PageID #: 17




           47. On or about July 3,2014,KOH emailed COMPANY 12,directing that COMPANY

 12 send the goods to the United Arab Emirates. KOH attached two invoices from KOH

 COMPANY 2 to COMPANY 7 in the United Arab Emirates. KOH directed that one invoice,

 which included a total price for the five GC Systems as $88,825, be used in Singapore. KOH

 directed that the second invoice, which included a total price for five *^[COMPANY 4]MEDICAL

 CHROMATOGRAPH"as $8,885, be used for cu^ms in the United Arab Emirates.

           48. On or about July 5,2014,KOH directed COMPANY 12 to change the air waybill

 description ofthe five GC Systems to "Medical equipment"

           49. On or about July 5,2014,KOH emailed PERSON 1 an air waybill listing the five

 GC Systems in a group ofitems labeled "Medical equipment"

           50. On or about July 7,2014,KOH emailed PERSON 1 a commercial invoice for the

 five GC Systems, now felsely labeled "[COMPANY 4]MEDICAL CHROMATOGRAPH," and

 a packing list for the same invoice. Both documents listed KOH COMPANY 2as the shipper and

 COMPANY 7 as the receiver.


           51. On or about July 16, 2014, COMPANY 7 sent PERSON 1 an invoice on the

 lettediead ofCOMPANY 6,which invoice included the five GC Systems. The Invoice indicated

 that COMPANY 6 would send the goods to COMPANY 9 in Tehran,Iran.

                  The Unlawful Export ofTwo Electron Capture Detectors

           52. On or about July 21,2014,PERSON 1 emailed KOH,requesting that KOH contact
 COMPANY 4 in order to obtain two Electron Capture Detectors("ECDs").
           53. On or about July 21,2014,KOH emailed PERSON 2 at COMPANY 5,requesting
 a price quote for two ECDs.


                                             12
Case 1:19-mj-00006-PK Document 1 Filed 01/03/19 Page 18 of 22 PageID #: 18




            54. On or about July 22,2014,KOH forwarded to PERSON 1 the price quote for die
 two ECDs that KOH had received from PERSON 2 at COMPANY 5.

            55. On or about July 22,2014,PERSON 1 forwarded this price quote to PERSON 4.

            56. On or about July 22,2014,KOH provided an invoice to PERSON 1 that included

 an amount of$14,088 for two ECDs. The invoice was on the letterhead ofKOH COMPANY 2,
 with the items to be sent to COMPANY 6 in the United Arab Emirates.

            57. On or about July 22, 2014, PERSON 1 sent KOH an order on the letterhead of

 COMPANY 3 in Iran, which order included the two ECDs.

           58. On or about July 22, 2014, KOH advised PERSON 1 that KOH understood the

ECDs were *Yadioactive products** that could not be shipped by two identified international

shipping companies.

           59. On or about July 22,2014,PERSON 1 told KOH that KOH could send the ECDs

through one ofthe identified international shipping companies by falsely claiming the ECDs were
medical spare parts and not mentioning the radioactive nature of the items to the shipping
company.


           60. On or about July 28,2014,PERSON 1 emailed KOH a remittance form,indicating
that an entity was transferring $21,338 in U.S. currency to the bank account ofKOH COMPANY
2. This amount was the same as that listed in prior invoices for multiple items that included the
two ECDs.


           61. On or about August 6,2014,PERSON 1 emailed PERSON 4,attaching the invoice
described in overt act 56.

           62. On or about December 1, 2014,KOH,having become aware that COMPANY 14


                                               13
Case 1:19-mj-00006-PK Document 1 Filed 01/03/19 Page 19 of 22 PageID #: 19




 would be responsible for delivery ofthe ECDs,emailed this information to PERSON 1.

               63. On or about December 1,2014,PERSON 1 forwarded the information in overt act

 62 to PERSON 4.


               64. On or about December 29, 2014, KOH misleadingly told PERSON 3 at

 COMPANY 5 that KOH would use KOH COMPANY 1 as the end user.

            65. On or about January 19,2015,KOH sent PERSON 3 at COMPANY 5 an end use

 certificate that falsely identified KOH COMPANY 1 in Ho Chi Minh City, Vietnam, as the end

 user. The certificate also falsely described the products as "pharmaceutical," and falsely stated

 that "the products will not be re-sold in or transferred to...any U.S. sanctioned or embargoed

 countries."

            66. On or about February 12,2015,KOH emailed PERSON 3 at COMPANY 5,stating

 that he needed an air waybill for freight forwarder COMPANY 13.

            67. On or about April 16, 2015, KOH emailed PERSON 1 a packing list from

 COMPANY 14 that included the two ECDs. The packing list identified the shipping receiver as

 KOH COMPANY 2in Singapore.

            68. On or about April 16,2015,PERSON 1 emailed to PERSON 4 the packing list in

 overt act 67.


            69. On or aboutApril 21,2015,PERSON 1 emailed KOH,stating thatthe ECDs should
 be sent to COMPANY 8. PERSON 1 stated that the total invoice should be for $450 and should

 describe the goods as "GC Spare parts and don't mention anything about ECD detector."
 PERSON 1 stated KOH should remove any documents from the cartons and send them to

 COMPANY 3. COMPANY 3's signature block included COMPANY 3's address in Tehran,

                                               14
Case 1:19-mj-00006-PK Document 1 Filed 01/03/19 Page 20 of 22 PageID #: 20




 Iran.


           70. On or about April 21,2015,KOH replied to PERSON 1, stating that he could only

 send the documents to Dubai, in the United Arab Emirates, not Tehran, in Iran, and requested

 another address to send the documents.

           71. On or about April 22,2015,PERSON 1 replied to KOH,stating thatthe documents

 could be sent to the same address in the United Arab Emirates,referring to Company 8.

           72. On or about April 22, 2015, KOH replied to PERSON 1, attaching a commercial

 invoice from KOH COMPANY 2for"GC Spare Parts" for a total amount of$450.

           73. On or about April 23, 2015,KOH emailed PERSON 1 with the subject line"FW:

 [International Shipping Company]to Dubai." KOH stated that he had removed the manual and

 CDs from the box, and the maridngs and label on the outside ofthe box. KOH attached several

 photographs, which appeared to be the ECDs,manuals,and packaging. KOH stated to PERSON

 1 that there would be a shipment via the International Shipping Company the next morning.

           74. On or about April 27,2015,after KOH had received information that the shipment

 had been sent to the United Arab Emirates by the International Shipping Company, KOH

 forwarded this information by email to PERSON 1. Two air waybills were attached. Both listed

 the recipient as COMPANY 8. One air waybill was for "Products Manual," and the second was

 for"GC Spare Parts," with an assigned value of$450.

           75. On or about May 5,2015,KOH emailed PERSON 3 at COMPANY 5 and falsely

 claimed that KOH was arranging shipment into Vietnam.




                                               15
Case 1:19-mj-00006-PK Document 1 Filed 01/03/19 Page 21 of 22 PageID #: 21




                               Failure to Obtain Required Licenses

            76. Defendant and other conspirators failed to apply for, receive, and possess, and

 caused others to fail to apply for,receive, and possess one or more license(s)from OFAC,

 located in the District of Columbia,to export any ofthe U.S.-origin goods set forth above fix>m

 the United States to Iran.


 (Conspiracy to Export U.S. Goods to Iran and to Defraud the United States and the U.S.
 Department ofthe Treasury in violation of Title 18,United States Code, Section 371; Title 50,
 United States Code, Section 1705; and Title 31, Code of Federal Regulations, Sections 560.203,
 560.204,and 560.205)


                                 FORFEITURE ALLEGATION

            1. Upon conviction ofany ofthe violations alleged in Count One ofthis Indictment,

 the defendant shall forfeit to the United States any property, real or personal, which constitutes or

 is derived from proceeds traceable to these violations, pursuant to Title 18, United States Code,

 Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c). The United States will

 also seek a forfeiture money judgment against the defendant in an amount of at least $102,913,

 which represents a sum of money equal to the value of any property, real or personal, which

 constitutes or is derived from proceeds traceable to these violations.

            2. If any ofthe property described above as being subject to forfeiture, as a result of

 any act or omission ofthe defendant,

            a. cannot be located upon the exercise ofdue diligence,

             b. has been transferred or sold to, or deposited with, a third party;
            c. has been placed beyond thejurisdiction ofthe Court;

            d. has been substantially diminished in value; or


                                                  16
Case 1:19-mj-00006-PK Document 1 Filed 01/03/19 Page 22 of 22 PageID #: 22




            e. Vtaft been commingled with other property that cannot be subdivided without
                difiBcuIty;

 the defendant shall forfeit to the United States any other property ofthe defendant,up to the value

 ofthe property described above,pursuant to Title 21,United States Code,Section 853(p).
        (Criminal Forfeiture,pursuant to Title 18,United States Code,Section 981(aXl)(c);
        and Title 28,United States Code,Section 2461(c))



                                                      A TRUE BELL


                                                      FOREPERSON



 Aaomsy ofthe United States in
 and for the District ofColumbia




                                                 17
